Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-32 are pending in the application.
Election/Restrictions
Claims 1 and 2 are generic to the following disclosed patentably distinct species: a) isoxazoline active agent; b) poloxamer; c) optional co-solvent; d) optional antioxidant; and e) optional at least one pharmaceutically acceptable additive, excipient or mixtures thereof. The species are independent or distinct because: 
A) The isoxazoline active agent can be a compound of formula (I),
    PNG
    media_image1.png
    190
    317
    media_image1.png
    Greyscale
, as claimed in claims 2, 4, 5, and 7; 
a compound of formula (II), 
    PNG
    media_image2.png
    159
    124
    media_image2.png
    Greyscale
, as claimed in claims 2 and 8; 
a compound of formula III,  
    PNG
    media_image3.png
    181
    413
    media_image3.png
    Greyscale
, as claimed in claims 2 and 10; 
a compound of formula IV, 
    PNG
    media_image4.png
    160
    456
    media_image4.png
    Greyscale
, as claimed in claims 2 and 11; 
a compound of formula V, 
    PNG
    media_image5.png
    188
    285
    media_image5.png
    Greyscale
, as claimed in claims 2 and 12; or 
a compound of formula VI, 
    PNG
    media_image6.png
    227
    263
    media_image6.png
    Greyscale
, as claimed in claims 2 and 13. 
The compounds are structurally different with different substituents depending on the formula. In addition, these species are not obvious variants of each other based on the current record.
The six different formulas would require a different search of the prior art. The compounds of the six formulas have different substituents. There would be a need for a different prior art search and classification search depending on the variables elected for the different substituents. Applicant is requested to elect a single species to search such as, the compound (Ia)
    PNG
    media_image7.png
    135
    312
    media_image7.png
    Greyscale
.
B) A single poloxamer species should be elected, for examination purposes, such as one of the poloxamers claimed in claim 14.
C) If a composition is elected with optional component c) co-solvent, a single co-solvent should be elected, for examination purposes.

E) If a composition is elected with an optional component e) pharmaceutically acceptable additive or excipient, a single pharmaceutically additive or excipient, should be elected, for examination purposes.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one species would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

The examiner notes that claim 32 is a “use” claim and does support a specific and substantial asserted utility. If claim 32 is submitted as written in the response to the Restriction Requirement, a Rejection regarding utility will be submitted.

Applicant is reminded in order for the election of species to be complete an election of a single species of the isoxazoline active agent from the following species of formula I; formula II; formula III; formula IV; formula V; or formula VI should be made, as indicated hereinabove. 
A single species of b) poloxamer should be elected. 
If a composition is elected with optional component c) co-solvent, a single co-solvent should be elected.
If a composition is elected with optional component d) an antioxidant, a single antioxidant should be elected.
If a composition is elected with an optional component e) pharmaceutically acceptable additive or excipient, a single pharmaceutically additive or excipient, should be elected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/SUE X LIU/           Supervisory Patent Examiner, Art Unit 1616